Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
1.	The Declaration under 37 C.F.R. 1.130(b), as filed on 1/13/2021, meets the requirements for overcoming the previous 103 rejection presented in the Non-Final Rejection on 10/14/2020, and invalidates the use of the Chen (U.S. PGPUB No. 2018/0314657) and Chernin (U.S. PGPUB No. 2018/0316760) as prior art.

2.	In view of the Declaration invalidating the cited references as prior art, independent claims 1, 14, and 19 are considered to be in condition for allowance due to no combination of the prior art specifically teaching the claimed invention.

3.	Claims 1-20 are allowed.

4.	Claims 2-13, 15-18, and 20 inherit the allowable subject matter of the aforementioned independent claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 218516/